Slip Op. 00-153

               UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
__________________________________________
                                           :
SKF USA INC. and SKF SVERIGE AB,           :
                                           :
                               Plaintiffs, :
                                           :
                  v.                       :
                                           :
UNITED STATES,                             :             Court No. 97-11-02008
                                           :
                               Defendant,  :
                                           :
THE TORRINGTON COMPANY,                    :
                                           :
                     Defendant-Intervenor. :
__________________________________________:

                                        JUDGMENT

        This Court having received and reviewed the United States Department of Commerce,
International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant to
Court Remand, SKF USA Inc. v. United States, 24 CIT ___, Slip Op. 00-58 (June 1, 2000)
(“Remand Results”), and Commerce having complied with the Court’s remand and no responses to
the Remand Results having been submitted by the parties, it is hereby

         ORDERED that the Remand Results filed by Commerce on August 23, 2000 are affirmed
in their entirety; and it is further

       ORDERED that since all other issues have been decided, this case is dismissed.




                                                  ___________________________________
                                                        NICHOLAS TSOUCALAS
                                                            SENIOR JUDGE

Dated: November 17, 2000
       New York, New York